Citation Nr: 1204939	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-20 441	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant served in the Massachusetts Army National Guard from January 1953 to June 1960, and in the United States Army Reserve until April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on January 25, 2010, which vacated an August 2009 Board decision and remanded the case for additional development.  The issue initially arose from a September 2006 administrative decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board for additional development in May 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In correspondence received at the Board in December 2011, the claimant's representative requested that the Board remand the claim to the agency of original jurisdiction (AOJ) so that the AOJ could consider, in the first instance, an October 2011 letter submitted to the AOJ after the RO issued the October 2011 supplemental statement of the case.  As the claimant and his representative have declined waiver of AOJ consideration of the argument presented in the October 2011 statement in the first instance, the Board has no discretion but to remand the claim.  See 38 C.F.R. § 20.1304(c) (2011).  Because this appeal is also being remanded for other action, on remand, the RO should review the evidence received at the RO in October 2011 and the evidence received at the Board in December 2011 and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2011).

Next, the claim thus far has been denied because VA has been unable to verify the claimant's service during a period of active duty for training.  In effort to verify his service during a period of active duty for training, the appellant submitted a copy of an NGB Form 23 which includes information concerning periods of active duty or active duty for training and inactive duty for training from January 12, 1953, to June 10, 1960.  Although the information provided is consistent with the appellant's verified dates of service, the name of the service member on the submitted copy of the NGB Form 23 is illegible.  

The original NGB Form 23 would be of considerable assistance in determining whether the appellant's service during a period of active duty for training may be verified.  To this end, the Board requests that the appellant submit the original NGB Form 23 in his possession.  If the appellant does not have the original in his possession, the Board requests that the appellant inform VA as to where he obtained the copy, so that VA may request a more legible copy on his behalf.

The Board also finds that an additional request for records pertaining to the appellant's service is necessary.  To date, records have not been requested directly from the National Guard unit (772nd Anti-Aircraft Bn., Battery C) in Bunker Hill, Massachusetts, or the Army Reserve unit (Battery B, Mal. Bn., 241 Arty) with which he served in Needham, Massachusetts, or Charlestown, Massachusetts.  On remand, a request for records from these units must be made.

Finally, as the leave and earnings statements associated with the appellant's service in the National Guard and Army Reserve may be of assistance in verifying the dates of active duty for training shown on the NGB Form 23, these should be requested from the Defense Finance and Accounting Services (DFAS), or the applicable pay manager for the National Guard and/or Army Reserve in the late 1950's.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the appellant submit the original NGB Form 23.  In the event that the appellant does not have the original in his possession, he should inform VA as to where he obtained the copy, so that VA may request a more legible copy on his behalf.

2.  Request records pertaining to the appellant directly from his National Guard unit (772nd Anti-Aircraft Bn., Battery C) in Bunker Hill, Massachusetts, and his Army Reserve unit (Battery B, Mal. Bn., 241 Arty) in Needham, Massachusetts, or Charlestown, Massachusetts.  

All attempts to procure the records should be documented in the file.  If the RO cannot obtain the records, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate action should also be taken to obtain any records pertaining to the appellant concerning his National Guard/Army Reserve leave and earnings statements.  These records may be obtainable from the Defense Finance and Accounting Service (DFAS) or the applicable pay manager for the National Guard/Army Reserve during his service.

All attempts to procure records should be documented in the file.  If the RO cannot obtain any sufficiently identified records, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

